qc^e 0pinj0n Gf the Court was delivered by
Mr. Justice Nott.
It is unnecessary to recapitulate all the testimony given in these cases. It is sufficient to say, it was of that' equivocal character which is most usually given in cases of this description. They appear to have been cases proper for the consideration of a Jury; and if there had been hut one action, or if the verdicts had both been one way, it is probable this Court would not have disturbed them, on which ever side they might have been given. But as they both depended *71on the same evidence, they cannot both be right. Let a new trial therefore be granted in both cases, that both together may be submitted to the investigation of another Jury.
Colcock, Cheves, Gantt, and Johnson, J. concurred- -